Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claims 2-23 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2,3,4,7,9,12,13,14,15,18,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1)

As per claim 2, Murray teaches A method comprising:
receiving, by a distributed resource manager of a computing system, a resource request for a workload (Murray [0125] At step 504, a resource request is received ... The characteristics of the request may include any characteristics suitable for use in identifying the request as being a request for which resource may be or will be required and/or identifying the type and quantity of resources being requested (e.g., a source of the request, a type of the request, at least one parameter of the request, and the like, as well as various combinations thereof).), the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system(Murray  [0019] In one embodiment, the HRPs 122 each include a master resource pool (MRP) and a plurality of virtual resource pools (VRPs) for use in managing the resources 110 of the associated resource types 112. The HRPs 122 are organized in a hierarchical tree structure for use in performing hierarchical management of the resources 110 of the associated resource types 112. In one embodiment, the MRP forms the root of the hierarchical tree structure, and the VRPs form the remainder of the hierarchical tree structure. [0020] In one embodiment, the MRP for a given HRP 122 is a logical representation of all of the resources 110 of the resource type 112 with which the given HRP 122 is associated, thereby facilitating management of the resources 110 of the resource type 112 with which the given HRP 122 is associated. The MRP for a given HRP 122 may be used to perform any resource management functions associated with managing the resources 110 of the resource type 112 with which the HRP 122 is associated. [0127] In one embodiment, the VRP associated with the resource request is explicitly identified within the resource request, such that the the at least one other resource associated with the composite resource including a first associated resource of a first resource type different from a resource type of the composite resource (Murray [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like [different resource types than the composite resource] and [0018] In one such embodiment, RMI 120 includes a plurality of hierarchical resource pools (HRPs) 122.sub.1-122.sub.N (collectively, HRPs 
122) for use in managing the resources 110 of the resource types 112.sub.1-112.sub.N, respectively.  In this manner, each of the resource types 112 of NMS 100 may be managed independently of each of the other resource types 112 of NMS 100. 
) ; 

          The examiner is interpreting the last limitation to mean that the composite resource and the first child should have different types as shown in Fig 1 of Murray (ex resource pool 122 and resource type 112). It goes without saying that the resource pool (Block 122) and resource type (Block 112) (see also paragraphs 16 and 18) have different types.
scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource based on the first relationship defined in the resource model and based on an availability of the composite resource and each of the at least one other resource associated with the composite resource (Murray [0134] At step 514, a determination is made as to whether the identified VRP has resources available for serving the resource request (i.e., for allocating to the borrower the resource requested by the borrower in the resource request). If the identified VRP has resources available such that it may serve the resource request of the borrower, method 500 proceeds to step 522 and [0138] At step 522, a resource is allocated to the borrower in response to the resource request. The resource is allocated from the identified VRP [composite resource identifier]). [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like).

The limitation dealing with scheduling should be seen in conjunction with Paval (introduced below) which provides the model for scheduling (See Fig 2 of Paval and paragraphs 6-8). 

           Murray does not teach retrieving, by the distributed resource manager of the computing system, a resource model defining a first relationship between the composite resource and the first associated resource.
retrieving, by the distributed resource manager of the computing system, a resource model defining a first relationship between the composite resource and the first associated resource; (Paval [0006] In some embodiments, a method for managing resources includes building a resource object model, wherein the resource object model includes one or more resource objects. [0007] In some embodiments, the resource object model may take the form of a hierarchical search tree, in which the resource objects are nodes in the search tree, and where the resource characteristic forming the basis for the relationship between research objects guides the placement of nodes in the search tree. Each system or application resource may be identified and represented by at least one resource object in the search tree and [0008] resources may be located or identified within the search tree by resolving one or more search queries against the search tree. In one embodiment, the search query may be generated at run-time by an application that requires a resource. [0021] Referring to FIG. 2, a logical diagram of an exemplary hierarchical object model 200 for describing resources is provided.)

As per claim 3, Murray teaches the composite resource includes a class identifier for identifying a resource type of the composite resource. (Murray [0125] At step 504, a resource request is received.  The resource request is received from a borrower.  The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources, which may or may not include an explicit indication of the type [class identifier] and/or quantity of resources being requested and [0127] It will be appreciated that explicit specification of the associated 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Paval with the system of Murray to use a resource model. One having ordinary skill in the art would have been motivated to use Paval into the system of Murray for the purpose of providing a uniform method of naming and identifying resources. (Paval paragraph 02)

As per claim 4, Murray teaches the class identifier identifies the resource type of the composite resource as one of:
a boolean resource,
a numeric resource (Murray [0125] The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources,  which may or may not include an explicit indication of the type and/or quantity of resources being requested)
a string resource (Murray [0127] It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner (e.g., using a unique VRP identifier [unique string identifier of a composite resource] where such identifiers are unique across HRPs, using a resource type/HRP .

The examiner believes this is consistent with what is disclosed in the specification ([0046] A numeric resource can indicate, for example, a quantity or capacity of the resource.)

As per claim 7, Murray teaches the composite resource includes a class identifier for identifying a class of the composite resource, wherein the class of the resource identifies the resource as being a consumable resource or a non-consumable resource. (Murray [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like [consumables]).

As per claim 9, Murray teaches wherein scheduling comprises:
scheduling the workload for execution using the composite resource based on a priority of the workload relative to priorities of each other scheduled workload. (Murray [0064] In one embodiment, RMI 120 may manage allocation of resources 110 to borrowers 130 based on one or more priorities associated with each of the borrowers 130 and [0065] In one embodiment, each borrower 130 has one or more priorities associated therewith.  The priority associated with a borrower 130 may be a priority from a range of available priorities.  The range of available priorities supported for the borrowers 130 may be any suitable range of priorities.).

As per claim 12, Murray teaches the resource request further identifying at least one of:
one or more additional resources, or
one or more additional composite resources. (Murray Fig 2 v1, v2, v3 are additional composite resources that have other resource being associated with them examples v4, v5 and v6)

As to claims 13 and 18, they are rejected based on the same reason as claim 2
As to claims 14 and 19, they are rejected based on the same reason as claim 3.
As to claims 15 and 20, they are rejected based on the same reason as claim 4.

Claims 5,6,16,17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1) and in further view of Singh (US 2012/0054744 A1).

As per claim 5, Murray and Paval do not teach the class identifier identifies the second resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system.
However, Singh teaches the class identifier identifies the resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system. (Singh [0058] In some embodiments, the computing device 100 [host (i.e.) first composite resource] may comprise a graphics processing unit [second composite resource class]   [0156] Typically each virtual machine may have access to one or more graphics processing units (GPUs) [second composite resource], therefore each virtual machine typically has  access to most aspects of the GPU(s).  In particular, in many cases each virtual machine has read/write access to memory used by the GPU(s) [identifier for the further resource associated with second resource (i.e. GPU)] to store rendered images and other graphics data.  Thus, one virtual machine may read the graphics generated by another virtual machine by reading from the GPU).

The concept of GPUs being composite resources is illustrated in Fig 5 of the current invention that shows GPU1 and GPU2 as being composite resources with core and memory. Paragraph 57 also describes the gpus as being composite resources.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Singh with the system of Murray and Paval to associate a second composite resource with the first composite resource. One having ordinary skill in the art would have been motivated to use Singh into the system of Murray and Paval for the purpose of providing additional resource for a virtual machine to use when processing requests (Singh paragraph 156).

As per claim 6, Murray teaches wherein the second composite resource is associated with a third composite resource for the workload, wherein the third composite resource is associated with at least one other resource of the computing system that are not associated with either the composite resource or the second composite resource. (Murray Fig 2 V7 is the fourth composite resource that has no direct association with V1 (second pool) or M (root composite))

As to claims 16 and 21, they are rejected based on the same reason as claim 5.
As to claim 17, it is rejected based on the same reason as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1) and in further view of Klein (US 2014/0082614 A1).

As per claim 8, Murray and Paval do not teach determining, by the distributed resource manager of the computing system, the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the resource and the at least one other resource associated with the composite resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload.
determining, by the distributed resource manager of the computing system, the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the resource and the at least one other resource associated with the composite resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload. (Klein [0016] identifying a target host computing device to provide computing resources to virtual machine instances based on an automatically determined operating profile. In some embodiments, particular physical host computing devices may be configured to provide target computing resources to multiple virtual machine instances concurrently. A predetermined amount of a computing resource may be reserved for use by a single virtual machine instance. When the operating profile for a virtual machine instance indicates that the virtual machine instance will not likely consume computing device resources that have been reserved for the instance, the host computing device may instantiate additional virtual machine instances. The additional virtual machine instances may be associated with, or have access to, host computing device resources concurrently with the previously instantiated virtual machine instances. [0040] For example, a customer 122 may reserve for one of its virtual machine instance configurations a predetermined amount of memory, such as random access memory (RAM), a predetermined amount of computing capacity, such as CPU cores, and a predetermined amount of network bandwidth, as provided by a network interface).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Klein with the system of Murray and Paval to implement a shared usage of a composite resource and exclusive usage of a portion of an additional resource. One having ordinary skill in the art would have been motivated to use Klein into the system of Murray and Paval for the purpose of guaranteeing availability, to the virtual machine instance, reserved amounts of computing resources on the target computing device (Klein paragraph 3).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1) and in further view of Chen (US 2016/0162308 A1).

As per claim 10, Murray and Paval do not teach before the receiving: obtaining resource information of the computing system; and generating the composite resource based on the resource information.
However, Chen teaches before the receiving:
obtaining resource information of the computing system; and generating the composite resource based on the resource information.(Chen [0054] In the case where multiple virtual machines of such type are deployed in the cloud computing environment, resource usage information obtained based on various system resources actually consumed by the respective virtual machines at runtime and the running feature information thereof can be used as the runtime resource usage information of the virtual 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Murray and Paval to obtain additional resource information. One having ordinary skill in the art would have been motivated to use Chen into the system of Murray and Paval for the purpose of predicting resource requirements at the time when the virtual machine actually runs in future based on  resource usage patterns (Chen paragraph 07)

As per claim 11, Murray teaches generating the composite resource based on the resource information comprises assigning a class identifier to the composite resource and an additional identifier to each of the at least one other resource based on the resource information, the class identifier for identifying a resource type of the composite resource, and each respective additional identifier for identifying one of the at least one other resource associated with the resource. (Murray Fig 2 identifies Master Resource Pool (M) and Virtual Resource Pool (V1) both are class identifiers (Master vs Virtual). In terms of additional identifiers Fig 2 shows virtual pools (v1-v7) which serve as additional identifiers identifying resources)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1) and in further view of Cropper (US 2017/0024255 A1).

As per claim 22, Murray teaches wherein a resource type of the composite resource is one of a boolean resource type, a numeric resource type, or a string resource type (Murray [0127] It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner (e.g., using a unique VRP identifier [unique string identifier of a composite resource] where such identifiers are unique across HRPs, using a resource type/HRP identifier and a VRP identifier where the VRP identifiers are unique only within their respective resource types/HRPs, and the like, as well as combinations thereof). and scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource based on the availability of the composite resource, the first resource of the first resource type, and the second resource of the second resource type. (Murray [0134] At step 514, a determination is made as to whether the identified VRP has resources available for serving the resource request (i.e., for allocating to the borrower the resource requested by the borrower in the resource request). If the identified VRP has resources available such that it may serve the resource request of the borrower, method 500 proceeds to step 522 and [0138] At step 522, a resource is allocated to the borrower in response to the resource request. The resource is allocated from the identified VRP [composite resource 

The limitation dealing with scheduling should be seen in conjunction with Paval which provides the model for scheduling (See Fig 2 of Paval and paragraphs 6-8). 

 Murray does not teach the at least one other resource associated with the composite resource further includes asecond associated resource of a second resource type and wherein the first associated resource type is one of the boolean resource type, the numneric resource type, or the string resource type and wherein the second associated resource type is one of the boolean resource type, the numeric resource type, or the string resource type and wherein the resource type of the composite resource, the first associated resource type, and the second associated resource type are different than one another. 
However, Cropper teaches the at least one other resource associated with the composite resource further includes asecond associated resource of a second resource type, (Cropper [0060] At block 470, the configuration of the shared pool of configurable computing resources is established (e.g., created, generated).  The configuration can be established to process the workload (e.g., using one or more generated/resized virtual machines).  In embodiments, establishing the configuration of the shared pool of configurable computing resources includes providing a processing resource at block 482 (e.g., 5 type A processors), providing a memory resource at block 
wherein the first associated resource type is one of the boolean resource type, the numneric resource type, or the string resource type, (Cropper [0060] providing a processing resource at block 482 (e.g., 5 type A processors),)
wherein the second associated resource type is one of the boolean resource type, the numeric resource type, or the string resource type (Cropper [0060] providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory))
wherein the resource type of the composite resource, the first associated resource type, and the second associated resource type are different than one another (Cropper [0060] configuration of the shared pool of configurable computing resources includes providing a processing resource at block 482 (e.g., 5 type A processors), providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory),

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cropper with the system of Murray and Paval to use different kind of resources. One having ordinary skill in the art would have been motivated to use Cropper into the system of Murray and Paval for the purpose of configuring the shared pool of configurable computing resources for processing a workload (Cropper paragraph 03) 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Paval (US 2007/0011179 A1) and in further view of Noureddine (US 2013/0091089 A1).

As per claim 23, Murray and Paval do not teach the resource request further indicates whether the composite resource is to be used exclusively by the workload.
However, Noureddine teaches the resource request further indicates whether the composite resource is to be used exclusively by the workload. (Noureddine [0087] It is noted that any number of different types of resource requests may be used, including read requests, write requests, and update requests. Each type of resource request may be shared or exclusive, such that other requesters may or may not be able to access (for reading, writing, or updating) a resource that is already acquired as part of a granted resource request).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Noureddine with the system of Murray to implement a shared usage of a composite resource and exclusive usage of a resource. One having ordinary skill in the art would have been motivated to use Noureddine into the system of Murray for the purpose of providing an efficient allocation of resources in a distributed system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7487239 – discloses a mechanism for representing and managing composite resource models.  When a resource monitor is deployed for a resource, the resource monitor scans for information that indicates that the resource under monitoring is part of a cluster, grid, or other composite configuration.  The resource monitor then determines whether monitoring information for the resource should be reported differently because of the composite configuration.  
US 20050198244 A1 – discloses a system directed to provisioning and managing computing services in a computing utility system.  It receives as an input an infrastructure independent description of a set of requirements on the new desired state of a computing service.  It uses a knowledge plane to represent the infrastructure.  The method generates a Concrete Model that describes a resource structure that refines the input and is implementable over the infrastructure.  It then generates and possibly executes provisioning actions to create an identical resource structure on the infrastructure.
US 20090089780 A1 – discloses a method for conveying hardware resources from a host (OS) executing on a computer system.  The method includes obtaining host hardware information by the host OS, wherein the host hardware information specifies a plurality of physical hardware components of the computer system, sending the host hardware information to a guest OS executing within the host OS, generating, by the guest OS, a resource request using the host hardware information, sending, by the 
US 20160070597 A1 – discloses a system that may be configured to allow for the specification of parameters for a desired virtual machine.  The parameters may be provided in an arbitrary fashion (e.g., as opposed to the selection of pre-configured parameters).  The system may cause the virtual machine to be provisioned, as a zone, on a physical machine and/or on a logical domain ("LDOM") of a cloud system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196